Citation Nr: 1754082	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO. 14-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including in the Republic of Vietnam (Vietnam). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned. A transcript of that proceeding has been associated with the record. 

The Board has recharacterized the issue on appeal as it appears on the cover page. In making this determination, the Board notes that the Veteran has been diagnosed with varying psychiatric disorders, and that grant of service connection for an acquired psychiatric disorder would incorporate all such psychiatric symptomatology reported by the Veteran. See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998). As such, the Board has broadened the Veteran's claim.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In June 2017, the Veteran, through his representative, withdrew his appeal of entitlement to service connection for hypertension on the record.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for hypertension have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204. A withdrawal may also be initiated by the Veteran's authorized representative. Where, as here, an appeal withdrawal is received after the case has been transferred to the Board, the withdrawal does not become effective until the issue is dismissed by the Board. Id. § 20.204(b)(3).

As indicated, the Veteran appeared with his representative for a videoconference hearing in June 2017. At that time, the Veteran, through his representative, withdrew his claim of entitlement to service connection for hypertension. In light of the Veteran's expressed desire to withdraw his pending claim for hypertension before the Board, no further action in regards to this claim need be taken. Accordingly, the Veteran's claim of entitlement to service connection for hypertension is hereby dismissed.



ORDER

The appeal of the claim for entitlement to service connection for hypertension is dismissed.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration. 

As a preliminary matter, the Board notes that the Veteran failed to appear for a scheduled November 2010 VA examination. At his June 2017 hearing, the Veteran testified, in pertinent part, that he did not receive notice regarding this examination. A review of the record reflects the Veteran's housing situation has been unstable over the last several years, including several periods of homelessness. Additionally, a VA Form 21-22a submitted by the Veteran's representative dated only a few months after the Veteran's November 2010 VA examination reflects a different address. As such, the Board finds the Veteran presented good cause for his failure to appear. 

VA's duty to assist includes providing a medical examination when such is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

The Board notes that at his June 2017 hearing, the Veteran reported, in pertinent part, that he has experienced psychiatric symptoms such as recurrent nightmares with related sleep disturbance, difficulty concentrating, and agitation since service in Vietnam. Specifically, the Veteran indicated he first noticed the symptoms six months after separation from service. He indicated that he did not initially seek treatment for such symptoms because he thought "it would eventually go away but as the years went on it got worse." The Veteran has consistently attributed his symptoms to his service in Vietnam.

VA treatment records spanning between April 1984 and December 2013 reflect the Veteran has been diagnosed with varying psychiatric disorders. While the record does not reflect a formal diagnosis of PTSD, the Board notes a treatment record dated in September 2008, which reflects a notation of "r/o PTSD." Moreover, a treatment record dated in September 2013 reflects a positive PTSD screening test. In light of the foregoing, the Board finds that a remand in order to obtain a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim. See McLendon, supra. 

Parenthetically, the Board notes that where, as here, an appeal has been certified to the Board prior to August 4, 2014, a diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to DSM-IV. See 38 C.F.R. § 3.304(f). As such, the Veteran should be scheduled for a VA examination to determine the existence of any psychiatric disability in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

Lastly, a review of the VA treatment records dated in April 1984 reflects the Veteran identified a prior psychiatric hospitalization at Byberry State Hospital in Philadelphia, Pennsylvania in 1982. Unfortunately, these records are not associated with claims file. Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities. 

2. Make an additional attempt to verify the Veteran's alleged in-service stressors, including affording the Veteran an opportunity to provide any additional information regarding his claimed in-service stressors, to include specific names, dates, and locations.

If the claimed PTSD stressors cannot be verified, issue a formal finding and notify the Veteran and his representative of such finding. 

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to the Veteran's claim, including mental health treatment the Veteran identified as receiving from Byberry State Hospital.

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. A specific request should be made for medical records from Byberry State Hospital in Philadelphia, Pennsylvania dated in or around 1982.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed psychiatric disability, including PTSD. A notice reflecting the date of the scheduled VA examination should be sent to the Veteran and his representative.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a psychiatric disorder that conforms to DSM-IV criteria? 

b. If so, the examiner should identify the specific disorder (other than PTSD) and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

c. If PTSD, the examiner should identify the stressor(s) that provide the basis for the diagnosis, and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

Any opinion should reflect consideration of the Veteran's lay statements regarding ongoing symptomatology since service.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the issue remaining on appeal. If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


